Case 1:19-cv-21183-KMW Document 71 Entered on FLSD Docket 03/31/2020 Page 1 of 24



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                  Case No. 19-21183-CIV-WILLIAMS


   GOVERNMENT EMPLOYEES INSURANCE
   CO., et. al.

              Plaintiffs,

   vs.

   LUIS LOPEZ MAS, M.D., et al

              Defendants.
                                   /

                              ORDER DENYING MOTION TO DISMISS

              THIS MATTER is before the Court on Defendants’ motion to dismiss 1 (DE 32).

   Plaintiffs filed a response in opposition (DE 36), and Defendants replied (DE 40). For the

   reasons discussed below, Defendants’ motion is (DE 32) is DENIED.

         I.       BACKGROUND

                  A. Factual Allegations

              This action arises out of the alleged fraudulent insurance billing practices of three

   medical clinics 2, E-Z Medical, Davila Medical, and Westchester Medical (collectively, the

   “Medical Clinics”). Plaintiffs claim that the owners and staff used the Medical Clinics as

   vehicles for submitting large volumes of fraudulent, non-reimbursable personal injury



   1 The motion to dismiss was filed by the remaining defendants in this case: Davila
   Medical, E-Z Medical, Westchester Medical, Jose Davila, Leonel Diaz-Pairol, Yoandry
   Espinosa Morales, Luis Lopez Mas, Rafael Norberto Hernandez, Mayte Fernandez,
   Yanliceth Rodriguez, Daimy N. Diaz, Maria C. Vital, and Ailem Pajon (collectively
   “Defendants”).
   2Plaintiffs’ claims against defendants Baracusa Health, Belkys Corrales, and Angela G.
   Ferrer Romero have been dismissed without prejudice. (DE 57.)


                                                    1
Case 1:19-cv-21183-KMW Document 71 Entered on FLSD Docket 03/31/2020 Page 2 of 24



   protection (“PIP”) insurance charges to GEICO and other PIP insurers. GEICO asserts

   that the Medical Clinics’ PIP claims were fraudulent or ineligible for reimbursement under

   Florida’s Motor Vehicle No-Fault Law (“Florida’s No-Fault Law”) 3 because: the Medical

   Clinics lacked a legitimate medical director, and therefore, operated in violation of the

   Florida Health Care Clinic Act, Fla. Stat. § 400.990 (the “Clinic Act”); the medical services

   rendered were unlawfully performed by staff members who lacked the requisite licenses

   and supervision; the owners and staff misrepresented in claim submission forms that

   these services were performed or directly supervised by Dr. Mas, the purported “medical

   director” of each clinic; and the owners and staff engaged in “upcoding” by submitting

   claims using billing codes that exaggerated the level of services provided.

                 1. Violation of the Clinic Act

          In order for medical services to be eligible for PIP reimbursements under Florida’s

   No-Fault Law, the performing medical clinic must comply with the Clinic Act, which

   requires medical clinics to appoint a medical director to accept legal responsibility for

   certain enumerated duties, including to “conduct systematic reviews of clinic billings to

   ensure that the billings are not fraudulent or unlawful,” to “take immediate corrective

   action” upon discovery of an unlawful charge, and to “ensure that all health care practioner

   at the clinic have active appropriate certification or licensure for the level of care being



   3 Florida’s No-Fault Law requires automobile insurers to provide PIP benefits to insured.
   Fla. Stat. §§ 627.730-627.7405. The law states “the medical benefits shall provide
   reimbursement only for such services and care that are lawfully provided, supervised,
   ordered or prescribed.” Fla. Stat. § 627.736(1)(a). Additionally, “[a]n insurer is not
   required to pay a claim or charges for any service or treatment that was not lawful at the
   time rendered.” Fla. Stat. § 627.736(5)(b)(1)(b) (emphasis added). The statute defines
   “lawful” or “lawfully” as “in substantial compliance with all relevant applicable criminal,
   civil, and administrative requirements of state and federal law related to the provision of
   medical services or treatment.” Fla. Stat. § 627.732(11).


                                                2
Case 1:19-cv-21183-KMW Document 71 Entered on FLSD Docket 03/31/2020 Page 3 of 24



   provided.” Fla. Stat. § 400.9935. Plaintiffs claim that the Medical Clinics did not appoint

   legitimate medical directors to perform these duties, and therefore, operated in violation

   of the Clinic Act—rendering all PIP claims that were submitted to GEICO ineligible for

   reimbursable on this basis alone. (DE 1 (“Complaint”) at ¶¶ 54-72, 73-87, 104-118.)

          Specifically, GEICO asserts that the Medical Clinic owners knew that if they

   retained a legitimate medical director who complied with the Clinic Act, they could not

   submit fraudulent billings to GEICO. (Id. at ¶¶ 56, 74, 106.) Thus, each Medical Clinic

   appointed Dr. Mas as its “phony medical director.”          (Id. at ¶¶ 64, 77, 109.)     Mas

   represented himself as the clinics’ medical director to the public, but ceded all decision-

   making and oversight authority to the owners, and did not fulfill any of his statutory duties.

   (Id. at ¶¶ 63-64, 79-80, 111-112.) The appointment of Dr. Mas enabled the owners to

   represent the Medical Clinics as legitimate and compliant with the Clinic Act to the Florida

   Health Care Administration, insurance companies, and patients. Id. Without a legitimate

   medical director to impede their operation, the owners and staff performed, and billed

   GEICO for, “massive” amounts of unlawful and medically unnecessary services. (Id. at

   ¶¶ 69, 85, 116.)

                 2. Unlawfully Performed Services and Misrepresentations in the
                    HCFA-1500 Forms

          GEICO also asserts that the claims are not reimbursable because the billed for

   services were unlawfully performed by staff members who lacked the requisite licenses

   and supervision. (Id. at ¶¶ 120-190, 191-231, 277-321.) At E-Z Medical, initial and follow-

   up patient examinations were performed by physician assistants, and physical therapy

   services were conducted by unqualified and unsupervised physical therapist assistants.

   (Id. at ¶¶ 127, 151.) Similarly, at Davila Medical and Westchester Medical, physical



                                                 3
Case 1:19-cv-21183-KMW Document 71 Entered on FLSD Docket 03/31/2020 Page 4 of 24



   therapy services were performed by unsupervised massage therapists without the

   requisite license. (Id. at ¶¶ 196, 284.)

          Plaintiffs further alleges that the HCFA-1500 forms that were submitted to GEICO

   misrepresented the identities of the service provider and the level of supervision provided

   in Box 31 of the form (“Box 31”). 4 (Id. at ¶¶ 176, 222, 310.) The owners and staff knew

   that they could not legally recover PIP benefits for services performed by their unlicensed

   and unsupervised staff. (¶¶ 175, 221, 309.) Thus, they falsely represented that Dr. Mas

   had personally provided or directly supervised the underlying services, and omitted

   references to the unqualified and unsupervised staff members who had actually

   performed the services. (Id. at ¶¶ 176, 222, 310.)

                 3. “Upcoding” and Billing for Medically Unnecessary Services

          GEICO further contends that the claims are not reimbursable because Defendants

   “upcoded” their bills for initial examinations—i.e., used billing codes that corresponded to

   a greater payment than the amount payable with the correct code. 5 By using billing codes

   99203 and/or 99204 for initial examinations, Defendants misrepresented that the insured

   presented problems that were moderately severe (99203) or seriously threatening

   (99204), when in fact, the insured had no injuries or only “garden-variety” sprains and

   strains. (Id. at ¶¶ 335-352, 463-477, 721-739, 827.) These codes also misrepresented



   4 Florida’s No-Fault Law requires that all PIP billing “must, to the extent applicable, comply
   with the CMS 1500 form instructions . . . .” Fla. Stat. § 627.736. Pursuant to CMS 1500
   form instructions, the name of the healthcare provider who performed or directly
   supervised the underlying physical therapy treatment must be listed on the HCFA-1500
   form. See Medicare Claims Processing Manual, Chapter 26 – Completing and
   Processing Form CMS-1500 Data Set.
   5Florida’s No-Fault Law requires that all PIP billing “must follow the Physician’s Current
   Procedural Terminology [CPT billing codes].” Fla. Stat. § 627.736.


                                                 4
Case 1:19-cv-21183-KMW Document 71 Entered on FLSD Docket 03/31/2020 Page 5 of 24



   the extent of the examinations as “detailed” (99203) or “comprehensive” (99204), the level

   of the medical decision-making as “low” (99203) or “moderately” complex (99204), and

   the time spent (99204 represents that the examination was at least 45 minutes). (Id. at

   ¶¶ 353-412, 478-541, 740-816.)       In reality, the initial examinations were brief and

   perfunctory, and involved no medical decision-making at all. (Id. at ¶¶ 484, 747.) During

   each examination, Defendants provided the patient with the same “predetermined”

   diagnosis, and prescribed identical medically unnecessary physical therapy plan without

   regard to the patient’s true circumstances. (Id. at ¶¶ 386, 515, 798.)

            For follow-up examinations, Defendants “upcoded” with billing codes 99213 or

   99214, which also exaggerated the severity of the underlying issue and the examination

   results. (Id. at ¶¶ 413-446, 542-575, 817-860.) Follow-up examinations also involved no

   legitimate medical decision-making.         Id.   Instead, Defendants reiterated the

   “predetermined” diagnoses from the insured’s initial examination, recommended more

   medically unnecessary physical therapy treatments, or discharged the patient if the PIP

   benefits were exhausted. Id.

               B. Procedural History

            On March 3, 2019, Plaintiffs filed a complaint against Defendants asserting

   violations of RICO sections 1962(c) and (d), the Florida Deceptive and Unfair Trade

   Practices Act (“FDUTPA”), the Florida Civil Remedies for Criminal Practices Act

   (“FCRCPA”), common law fraud, and unjust enrichment. GEICO also seeks a declaratory

   judgment that the Medical Clinics have no right to receive payment for any of Defendants’

   pending bills. On May 28, 2019, Defendants moved to dismiss the Complaint.

      II.      LEGAL STANDARD




                                               5
Case 1:19-cv-21183-KMW Document 71 Entered on FLSD Docket 03/31/2020 Page 6 of 24



             To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead sufficient facts

   to state a claim that is “plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

   (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).               The Court’s

   consideration is limited to the allegations presented. See GSW, Inc. v. Long Cty., 999

   F.2d 1508, 1510 (11th Cir. 1993). All factual allegations are accepted as true and all

   reasonable inferences are drawn in the plaintiff’s favor. See Speaker v. U.S. Dep’t of

   Health & Human Servs. Ctrs. for Disease Control & Prevention, 623 F.3d 1371, 1379

   (11th Cir. 2010); see also Roberts v. Fla. Power & Light Co., 146 F.3d 1305, 1307 (11th

   Cir. 1998). Nevertheless, while a plaintiff need not provide “detailed factual allegations,”

   the allegations must consist of more than “a formulaic recitation of the elements of a cause

   of action.” Twombly, 550 U.S. at 555 (internal citations and quotations omitted).

   “[C]onclusory allegations, unwarranted factual deductions or legal conclusions

   masquerading as facts will not prevent dismissal.’” Davila v. Delta Air Lines, Inc., 326

   F.3d 1183, 1185 (11th Cir. 2003). The “[f]actual allegations must be enough to raise a

   right of relief above the speculative level.” Watts v. Fla. Int’l Univ., 495 F.3d 1289, 1295

   (11th Cir. 2007) (quoting Twombly, 550 U.S. at 545).

      III.      DISCUSSION

             Defendants move to dismiss certain aspects of GEICO’s complaint arguing that

   the Complaint fails to establish that: the unsupervised massage therapists performed

   unlawful physical therapy; the physician assistants and physical therapy assistants at E-

   Z Medical performed medical services without adequate supervision; the practices of

   “upcoding” initial examinations and misrepresenting Dr. Mas as the service provider in

   Box 31 of the HCFA-1500 forms were unlawful; the results of patient examination were




                                                   6
Case 1:19-cv-21183-KMW Document 71 Entered on FLSD Docket 03/31/2020 Page 7 of 24



   falsified and constitute fraudulent misrepresentation; and Dr. Mas’s failure to take

   corrective action against certain alleged practices violated his statutory duties as medical

   director under the Clinic Act. Defendants further contend that certain of Plaintiffs’ fraud

   based allegations fail to satisfy the particularity requirements of Rule 9(b).

          A. Physical Therapy Services by Unsupervised Massage Therapists

          Defendants first argues that the Complaint fails to state a claim to the extent the

   allegations rely on the notion that an unsupervised massage therapist cannot lawfully

   provide physical therapy services without a physical therapy license.            Defendants

   concede that under Florida’s No-Fault Law, massage and services performed by

   massage therapists are ineligible for PIP reimbursement. 6 They also acknowledge that

   Florida’s Physical Practices Therapy Act generally prohibits individuals without physical

   therapist licenses from practicing physical therapy. 7 Defendants nonetheless assert that

   massage therapists without physical therapist licenses may lawfully perform physical

   therapy services pursuant to an exception to the general prohibition, which provides:

                 No provision of this chapter shall be construed to prohibit any
                 person licensed in this state from using any physical agent as
                 a part of, or incidental to, the lawful practice of her or his
                 profession under the statutes applicable to the profession of
                 chiropractic physician, podiatric physician, doctor of medicine,
                 massage therapists, nurse, osteopathic physician or surgeon,
                 occupational therapist, or naturopath.



   6 See Fla. Stat. § 627.736(1)(a)(5) (“Medical benefits do not include massage . . . and a
   licensed massage therapist or licensed acupuncturist may not be reimbursed for medical
   benefits under this section.”).
   7 See Fla. Stat. § 486.028 (“No person shall practice, or hold herself or himself out as
   being able to practice, physical therapy in this state unless she or he is licensed in
   accordance with the provisions of this chapter; however, nothing in this chapter shall
   prohibit any person licensed in this state under any other law from engaging in the practice
   for which she or he is licensed.”).


                                                 7
Case 1:19-cv-21183-KMW Document 71 Entered on FLSD Docket 03/31/2020 Page 8 of 24



   Fla. Stat. § 486.161(1) (emphasis added).

          Defendants interpret section 486.161(1) as a wholesale exemption from the

   Physical Therapy Practices Act’s licensing requirement, a reading Plaintiffs correctly note

   would allow the exception to swallow the rule. Two cases in this District have considered

   and rejected Defendants’ interpretation. In each case, the court concluded that when a

   service performed by an unsupervised massage therapist involves the use of “physical

   agents as a part of, or incidental to” the practice of massage, the entire service—including

   the use of physical agents—constitutes massage, not physical therapy, which is ineligible

   for PIP reimbursement. See Gov't Employees Ins. Co. v. Quality Diagnostic Health Care,

   Inc., 369 F. Supp. 3d 1292, 1301 (S.D. Fla. 2019); Gov't Employees Ins. Co. v. DG

   Esthetic & Therapy Ctr., Inc., 2019 WL 1992930, at *5-6 (S.D. Fla. Apr. 19, 2019).

          In Quality Diagnostic Health Care, Judge Martinez explained that based on a

   review of Florida case law 8, the purpose of section 484.161(1) is to allow those

   “professionals licensed in enumerated areas to continue to perform medical services

   already covered under their professional license, notwithstanding the fact that the use of

   physical agents as part of those medical services also constitutes the ‘practice of physical

   therapy’ Under the Physical Therapy Act.” Quality Diagnostic Health Care, 369 F. Supp.

   3d at 1301. The court explained that section 486.161(1) ensures that the requirements

   of the Physical Therapy Practices Act do not impede the ability of these professionals to

   perform the range of services that they were licensed to perform, by exempting these

   services from the statutory licensing requirement. In light of this purpose, Judge Martinez



   8 State Farm Mut. Auto. Ins. Co. v. Universal Med. Ctr. of S. Fla., Inc., 881 So. 2d 557
   (Fla. Dist. Ct. App. 2004).



                                                8
Case 1:19-cv-21183-KMW Document 71 Entered on FLSD Docket 03/31/2020 Page 9 of 24



   noted that section 486.161(1) “is not an unfettered right for these enumerated

   professionals to practice physical therapy outside of their professional licenses,” and

   concluded that a massage therapist who “performed any services without supervision,

   such services could only have been massage therapy services pursuant to his massage

   therapy license, which are no longer allowed PIP reimbursement as proscribed by Fla.

   Stat. § 627.736 (1)(a).” Id.

          Similarly, in DG Esthetic & Therapy Center, Judge Altonaga adopted Judge

   Martinez’s reasoning in Quality Diagnostic Health Care, and rejected Defendants’ reading

   of section 486.161(1) as one that would turn the “statutory framework on its head and

   render so many provisions meaningless.” DG Esthetic & Therapy Center, 2019 WL

   1992930, at *6. Judge Altonaga found that “to the extent these services are performed

   without supervision by another licensed medical profession, they constitute massage,

   rather than physical therapy.” Id. (emphasis in original); see also State Farm Mut. Auto.

   Ins. Co. v. Health & Wellness Servs., Inc., 2020 WL 1063004, at *11 (S.D. Fla. Mar. 5,

   2020) (“[A] licensed massage therapist’s scope of practice does not permit him or her to

   perform anything but ‘massage.’”).

          The Court adopts the interpretation of section 486.161(1) advanced in Quality

   Diagnostic Health Care and DG Esthetic & Therapy Center. Here, Plaintiffs have

   sufficiently alleged that the services performed by the massage therapists at Davila

   Medical and Westchester Medical were ineligible for PIP reimbursement, stating that: (1)

   they were unlawful under the Physical Therapy Practice Act, as the Medical Clinics

   represented these services as physical therapy to the insured and GEICO, when they




                                              9
Case 1:19-cv-21183-KMW Document 71 Entered on FLSD Docket 03/31/2020 Page 10 of 24



   were in fact performed by individuals without physical therapy licenses9; and (2) they

   constitute massage, even if the massage therapists used “physical agents” during the

   service. 10 (Id. at ¶¶ 196, 284.) Accordingly, Defendants’ motion is denied as to the

   argument that section 486.161(1) permits unsupervised massage therapists to perform

   lawful physical therapy without physical therapy licenses.

             B. Adequate Supervision of Hernandez, Fernandez, and Rodriguez

             Defendant next asserts that Complaint fails to sufficiently allege that the medical

   services rendered by Hernandez (a physician assistant), and Fernandez and Rodriguez

   (physical therapist assistants) at E-Z Medical were not adequately supervised.

             Under Florida law, physician assistants and physical therapist assistants may not

   perform medical services without adequate supervision.            For physician assistants,

   adequate supervision requires “the easy availability or physical presence of the licensed

   physician for consultation and direction of the actions of the physician assistant,” which

   includes “the availability to communicate by way of telecommunication.” Fla. Stat. §

   458.347(f). Physician assistants may be supervised by a physician either directly or

   indirectly. See Fla. Admin. Code 64B8-30.001(5). Indirect supervision requires the

   physician to be “within close physical proximity.” Id. Defendants claims that while the

   Complaint alleges that Mas, a physician, did not adequately supervise Hernandez

   directly, it fails to allege that Hernandez was not adequately supervised indirectly.

   Specifically, Defendants contend that GEICO has failed to plead facts showing that Mas



   9
    See Fla. Stat. § 486.028 (“No person shall practice, or hold herself or himself out as
   being able to practice, physical therapy in this state unless she or he is licensed in
   accordance with the provisions of this chapter. . . .”) (emphasis added).
   10
        See Fla. Stat. § 627.736(1)(a)(5).


                                                 10
Case 1:19-cv-21183-KMW Document 71 Entered on FLSD Docket 03/31/2020 Page 11 of 24



   was not easily available to Hernandez by telecommunication, or that he was not within

   close proximity to E-Z Medical.

          The Court finds that the Complaint sufficiently alleges that Dr. Mas failed to

   adequately supervise Hernandez either directly or indirectly. GEICO has pled facts

   demonstrating that Mas lacked the time and availability to provide any degree of

   supervision to Hernandez. While he was supposedly supervising him at E-Z Medical,

   Mas was also purportedly serving as the medical director of at least five other medical

   clinics, where he was responsible for supervising staff and performing large volumes of

   medical services daily. (Complaint at ¶ 136.) The Complaint explains that because of

   these commitments, Mas’s presence at E-Z Medical was limited to “sporadic” visits to sign

   bills and treatment reports. (Id. at ¶ 125.) Moreover, GEICO has alleged that billing

   statements demonstrate that on days when Mas was purportedly supervising Hernandez,

   he was also either performing or supervising dozens of other healthcare services at

   several other clinics, making the adequate supervision of Hernandez “improbable” and

   “impossible.” (Id. at ¶¶ 138, 139.) For instance, Plaintiffs have alleged that:

                 On May 4, 2017, E-Z Medical, Diaz-Pairol, and Mas falsely
                 represented that Mas legitimately supervised R. Hernandez in
                 performing at least two examinations at E-Z Medical, which
                 then were billed to GEICO. In fact, Mas could not legitimately
                 have supervised R. Hernandez considering that – on that
                 same day – Mas purported to personally perform, or at least
                 legitimately supervise: (a) 10 patient examinations; and (b) at
                 least 152 one-on-one physical therapy services, which were
                 provided to patients at seven different locations, and all of
                 which were billed to GEICO. In all, GEICO received billing for
                 at least 39 hours of services that Mas purported to personally
                 perform, or at least legitimately supervise, on May 4, 2017.

   (Id. at ¶ 138 (emphasis in original).) In light of GEICO’s detailed pleadings, and construing

   all factual inferences in Plaintiffs’ favor, the Court finds that GEICO has sufficiently alleged



                                                 11
Case 1:19-cv-21183-KMW Document 71 Entered on FLSD Docket 03/31/2020 Page 12 of 24



   that Dr. Mas failed to adequately supervise Hernandez as required by Florida law. And

   while Defendants attached self-serving affidavits of Hernandez and Mas to support their

   motion, in which both defendants explain that Hernandez was “under the ‘in-direct’

   supervision of Mas by way of telecommunication, and Mas was always available within

   close proximity to the facility,” (DE 32-1, 32-2) the Court declines to consider materials

   beyond the complaint when considering a Rule 12(b)(6) motion to dismiss.                See

   Hernandez v. Am. Fed'n of Police, Inc., 2014 WL 12600144, at *1 (S.D. Fla. Mar. 7, 2014)

   (“When considering a Rule 12(b)(6) motion to dismiss, the Court is limited to the

   allegations in the complaint.”).

          Defendants next assert that the Complaint fails to sufficiently allege that Fernandez

   and Rodriguez were insufficiently supervised. Florida law mandates that all “[p]atient-

   related activities performed by a physical therapist assistant for a board-certified”

   physician requires “general supervision of a physical therapist.” Fla. Stat. Ann. § 486.021.

   For these physical therapist assistants, “onsite supervision” is not required. Id. However,

   physical therapist assistants working for all other health care practitioners shall be “under

   the onsite supervision of a physical therapist.” Id.

          GEICO has alleged that Mas is not a “board-certified” physician. (Complaint at ¶

   154.) It has also pled that Fernandez, Rodriguez, and other physical therapist assistants

   performed physical therapy services, but were not licensed as physical therapists, and

   thus, required direct onsite supervision by a physical therapist. (Id. at ¶ 151.) The

   Complaint states that they “reported directly” to Diaz-Pairol, the clinic’s owner, who was

   neither a licensed physical therapist nor a physician. (Id. at ¶ 19, 151.) The Complaint

   also expressly states that Fernandez and Rodriguez received no “legitimate supervision




                                                12
Case 1:19-cv-21183-KMW Document 71 Entered on FLSD Docket 03/31/2020 Page 13 of 24



   or oversight” from a “licensed physician or physical therapist.” (Id. at ¶ 151.) And Plaintiffs

   have set forth detailed, claim specific allegations demonstrating that they received no

   direct, onsite supervision from Dr. Mas. (Id. at ¶ 158, 159.) In construing these well-pled

   allegations as true, the Court finds them sufficient to establish that Fernandez and

   Rodriguez were inadequately supervised. As discussed previously, the Court will not at

   this stage consider Defendants’ affidavits on this issue. 11 See supra at 12.

          C. “Upcoding” Initial Examinations and Misrepresenting Mas as Physical
             Therapist Treater in Box 31

          Defendants next argue that the Complaint fails to establish that the Medical Clinics’

   practices of “upcoding” initial examinations and misrepresenting Dr. Mas as the service

   provider in Box 31 for physical therapy services were unlawful under RICO sections

   1962(c) and (d) and common law fraud. Specifically, Defendants claim that Plaintiff

   cannot establish that these misrepresentations were “material,” or that GEICO had

   “reasonably relied” on them when deciding whether to approve Defendants’ PIP claims.

          “Materiality” and “reliance” are essential elements for RICO claims based on mail

   fraud and under Florida common law fraud. See Adams v. Ciba Specialty Chemicals

   Corp., 2005 WL 8158577, at *6 (S.D. Ala. Feb. 21, 2005); State Farm Mut. Auto. Ins. Co.

   v. Performance Orthopaedics & Neurosurgery, LLC, 278 F. Supp. 3d 1307, 1317 (S.D.

   Fla. 2017). A misrepresentation is “material” if: (1) “a reasonable man would attach

   importance to its existence or nonexistence in determining his choice of action in




   11Defendants provided the affidavits of Diaz-Pairol and Maria De Jesus Prada, which
   explain that Diaz-Pairol hired Prada, a licensed physical therapist, who “provided general
   supervision over Defendants Fernandez and Y. Rodriguez at E-Z Medical.” (DE 32-1, DE
   32-2.)



                                                 13
Case 1:19-cv-21183-KMW Document 71 Entered on FLSD Docket 03/31/2020 Page 14 of 24



   question,” or (2) “the maker of the representation knows or has reason to know that its

   recipient regards or is likely to regard the matter as important in determining his choice of

   action.” Neder v. United States, 527 U.S. 1, 22 n. 5 (1999) (citing Restatement (second)

   of Torts § 538 (1977)).

             The crux of Defendants argument is that Plaintiffs cannot establish the elements

   of “materiality” and “reliance” because the Complaint “conclusively” demonstrates that

   GEICO was aware of these misrepresentations at the time it reviewed Defendants’

   claims, but decided to approve them for PIP reimbursement anyway. (DE 32 at ¶ 29.)

   Defendants point to the Complaints’ reference to initial examination reports, which

   revealed that Defendants had not performed a detailed or comprehensive evaluation, or

   engaged in legitimate medical decision-making: prerequisites for use of billing codes

   99203 and 99204. Defendants also rely on the Complaints’ mention of physical therapy

   treatment notes, which revealed that the physical therapy services were not performed

   by Mas, but by unsupervised physical therapy assistants and medical assistants.

   Defendants claim that these documents placed GEICO on notice that the Medical Clinics

   had “upcoded” for initial examinations, and had misrepresented Mas as the treater in Box

   31. And because Plaintiffs were aware of these schemes but approved Defendants’

   claims anyway, Plaintiffs cannot establish that these misrepresentations were “material,”

   or that Plaintiffs had reasonably “relied” on them in deciding to pay out Defendants’

   claims.

          The Court finds Defendants’ arguments unpersuasive because, as Plaintiffs

   correctly note, they are “predicated on conclusory speculation about what GEICO knew,

   and when GEICO knew it.”         (DE 36 at 17.)     Defendants incorrectly claim that the




                                                14
Case 1:19-cv-21183-KMW Document 71 Entered on FLSD Docket 03/31/2020 Page 15 of 24



   Complaint “fatally admits” that GEICO possessed awareness of these schemes at the

   time it made the reimbursements. (DE 40 at 9.) The Complaint does not specify when

   the initial examination reports and physical therapy notes were available to GEICO, or

   whether GEICO ever had access to them at all. To the contrary, the Complaint avers that

   GEICO was not aware of these practices until shortly before it initiated this lawsuit, as

   Defendants had actively concealed the fraud by “deliberately omit[ing]” all references to

   the actual physical therapist providers on the HCFA-1500 forms, and by submitting

   “facially-valid documents” to GEICO. (Complaint at ¶¶ 176-177, 222-224, 310-312, 867-

   875.) Moreover, the Complaint alleges that GEICO had no opportunity to detect these

   schemes—which require comparison of a sufficiently large pool of claims to identify—

   because of GEICO’s statutory and contractual duty to process the claims within 30 days

   of receipt, an obligation GEICO was compelled to comply with to avoid lawsuits. (Id. at ¶

   873.)

           Accepting these well-pled allegations as true, and viewing them in the light most

   favorable to Plaintiffs, the Court finds that the Complaint sufficiently demonstrates that

   GEICO had no knowledge of these practices at the time it approved the claims. Thus,

   the Court finds that Plaintiffs’ allegations should, at least, be tested through discovery; it

   is inappropriate at this juncture to decide “as a matter of law exactly when GEICO would

   have been on notice of any fraud,” a highly fact intensive inquiry best reserved for a trier

   of fact at trial. Gov't Employees Ins. Co. v. Strut, 2019 WL 6338023, at *7 (W.D.N.Y. Nov.

   26, 2019); Gov't Employees Ins. Co. v. Strutsovskiy, 2016 WL 11258223, at *7 (W.D.N.Y.

   Dec. 2, 2016) (“a determination as to when GEICO possessed sufficient information as

   to render its reliance upon such verifications unreasonable is not appropriate for summary




                                                15
Case 1:19-cv-21183-KMW Document 71 Entered on FLSD Docket 03/31/2020 Page 16 of 24



   judgment. . .”). For these reasons, the Court finds that Defendants’ other arguments, also

   premised on the conclusory argument that GEICO voluntarily reimbursed Defendants’

   claims with knowing awareness of the fraud, similarly unavailing. 12

          The Court further finds that Plaintiffs have sufficiently pled the elements of

   “materiality” and “reliance” as to these schemes.         To establish that the “upcoding”

   constitutes a “material” misrepresentation, GEICO has alleged facts demonstrating that

   Defendants knew that GEICO attached importance to Defendants’ use of billing codes

   99203 and 99204 for initial examinations in deciding the amount of reimbursement, as

   well as whether the recommended treatments were medically necessary and

   reimbursable. (Complaint at ¶¶ 351-352, 476-477, 738-739.) Similarly, to demonstrate

   that Defendants’ misrepresentation in Box 31 is “material,” Plaintiffs have alleged that

   Defendants knew that they could not legally recover PIP benefits for the physical therapy

   services performed by unsupervised physical therapy assistants or massage therapists,

   and therefore deliberately identified Mas as the treater to induce GEICO’s payment. (Id.

   at ¶¶ 135, 156, 203, 291.) Plaintiffs have also, at this stage, adequately pled “reliance”

   by alleging that GEICO had relied on “facially-valid” PIP claim submission documents in




   12 Defendants also assert that the Complaint fails to allege violations of the FDTUPA.
   They argue that to state a claim under FDTUPA, “a plaintiff must allege facts that the
   deceptive practice at issue is likely to be deceiving a consumer acting reasonably in the
   same circumstances,” and contend that “the pleadings conclusively establish that
   [GEICO] acted unreasonably.” (DE 32 at ¶ 44.) They also assert that Plaintiffs have not
   pled a violation of unjust enrichment because Defendants are entitled to rely on the
   “voluntary payment doctrine”—an “affirmative defense” they claim applies if a plaintiff
   made voluntarily payments “with knowledge” that a bill “was illegal, or that there was no
   liability to pay.” (Id. at ¶ 56, 57.) Finally, Defendants argue that the Complaint fails to
   sufficiently plead “causation” under RICO and the FDTUPA because “GEICO admitted
   that it had notice of the true facts when it paid the claims.” (Id. at ¶ 53.) The Court rejects
   these arguments for the reasons previously discussed. See supra at 13-15.


                                                 16
Case 1:19-cv-21183-KMW Document 71 Entered on FLSD Docket 03/31/2020 Page 17 of 24



   approving Defendants’ claims. (Id. at ¶¶ 867-875.) See Allstate Ins. Co. v. Ahmed

   Halima, 2009 WL 750199, at *4 (E.D.N.Y. Mar. 19, 2009) (“On a motion to dismiss, the

   court cannot say definitively that an insurance company that receives thousands of

   insurance claims could not reasonably rely on facially valid claims submitted by a

   licensed.”). Accordingly, Defendants’ motion to dismiss is denied to the extent that it

   argues that GEICO has not sufficiently pled “materiality” and “reliance” under RICO 13 and

   common law fraud.

         D. Falsifying Patient Examination Results

         Defendants next argue that Plaintiffs have failed to establish that Mas engaged in

   fraudulent misrepresentation by falsifying patient examination results, contending that

   “opinion is not actionable for fraudulent misrepresentation.” (DE 32 at ¶ 59.) The Court

   finds this argument unpersuasive. GEICO does not seek to hold Mas liable for mistaken

   “opinions,” and Defendants offer no justification or law for why Mas’s false diagnoses and

   treatment plans constitute “opinion.” To the contrary, courts have found nearly identical

   allegations   of   false   patient   examination   results   actionable   for   fraudulent

   misrepresentation under the claims asserted in this case. See, e.g., Strutsovskiy, 2016

   WL 11258223, at *6 (the complaint alleged that the defendants’ “initial consultation

   reports reveal the use of boilerplate language,” with “virtually identical recommendations

   for a limited number of pain management treatments”); Gov't Employees Ins. Co. v.

   Jacques, 2017 WL 9487191, at *8 (E.D.N.Y. Feb. 13, 2017) (the complaint alleged that

   the defendants “made nearly identical, predetermined ‘diagnoses’ for every Insured, and



   13
     Defendants’ challenge to the RICO claim is limited to GEICO’s pleading as to the
   elements of “materiality,” “reliance,” and “causation.” No other arguments regarding
   RICO have been raised.


                                              17
Case 1:19-cv-21183-KMW Document 71 Entered on FLSD Docket 03/31/2020 Page 18 of 24



   they prescribed an almost identical course of treatment for each Insured”); Gov't

   Employees Ins. Co. v. Strut, 2019 WL 6338023, at *6 (W.D.N.Y. Nov. 26, 2019) (the

   complaint alleged that “a statistically impossible number of purported initial examination

   reports [were] submitted by or on behalf of the Defendants [including] identical patient

   history language.”).

          Here, the Plaintiffs have alleged that Defendants submitted fake initial examination

   results, which misdiagnosed patients as suffering from moderate to severe health issues,

   and required patients to undergo medically unnecessary treatment plans. GEICO has

   provided numerous, claim specific examples of patients involved in minor automobile

   accidents that caused no injuries or problems of low severity, as demonstrated by the

   contemporaneous police reports and hospital records. (Complaint at ¶¶ 348-349, 472-

   474, 734-736.) Mas nonetheless falsely diagnosed these patients as suffering from

   moderate to serious injuries. Id. The Complaint further alleges that Defendants provided

   the same “boilerplate sprain/strain ‘diagnoses’ to virtually every insured,” and required

   every patient to undergo a “substantially identical course of treatment.” (Id. at ¶¶ 388,

   517, 645.) Furthermore, the Complaint provides several claim specific examples in which

   two or more patients were involved in the same minor automobile accident, and were

   each given identical diagnoses and treatment plans, despite differences in their age,

   physical condition, and location in the vehicle. (Id. at ¶¶ 396-402, 524-525, 798-799.) In

   some instances, the examination reports also contained identical typographical errors.

   (Id. at ¶ 402.)   There are additional allegations demonstrating that the results of

   Defendants’ follow-up examinations were also falsified. (Id. at ¶¶ 413-446, 542-575, 817-

   860.) In light of these detailed pleadings, the Court finds that the Complaint sufficiently




                                               18
Case 1:19-cv-21183-KMW Document 71 Entered on FLSD Docket 03/31/2020 Page 19 of 24



   alleges that Defendants fraudulently misrepresented the results of initial and follow-up

   patient examinations.

          E. The Clinic Act

          Defendants argue next that Plaintiffs have failed to sufficiently allege that the

   Medical Clinics operated in violation of the Clinic Act to the extent that the Complaint

   suggests that Mas neglected to take corrective actions against the practices of “upcoding”

   initial examinations, misrepresenting Mas as the service provider in Box 31, and falsifying

   the results of patient examinations. Defendants repeat their previously raised arguments

   for why each of these practices is not fraudulent or unlawful, and contend that Mas was

   therefore not obligated under the Clinic Act to take remedial action. Under the Clinic Act,

   “[u]pon discovery of an unlawful charge, the medical director or clinic director shall take

   immediate corrective action.” Fla. Stat. § 400.9935.

          The Court finds this argument unavailing because as previously explained,

   Plaintiffs have, at this stage, sufficiently alleged that each of these practices is fraudulent

   and unlawful. See supra sections III.C and III.D. Thus, because Plaintiffs have alleged

   that Mas failed to take corrective measures against these and other fraudulent practices,

   and that Mas failed to serve as a legitimate medical director at all, the Complaint

   adequately alleges that the Medical Clinics operated in violation of the Clinic Act.

   (Complaint at ¶¶ 54-72, 73-87, 104-118.)

          F. Rule 9(B)

          Finally, Defendants argue that certain of Plaintiffs’ fraud based allegations fail to

   satisfy the particularity requirement of Rule 9(b). First, Defendants claim that Plaintiffs’

   allegations against Defendants are improperly “lumped together” throughout the




                                                 19
Case 1:19-cv-21183-KMW Document 71 Entered on FLSD Docket 03/31/2020 Page 20 of 24



   Complaint. For each Medical Clinic, the Complaint defines the owner, staff, and company

   collectively—i.e., as “E-Z Medical Defendants,” “Davila Medical Defendants,” and

   “Westchester Medical Defendants.” Defendants maintain that the allegations in which the

   Plaintiff alleges fraudulent activity against all members of a medical clinic collectively are

   insufficient under Rule 9(b). Second, Defendants argue that Plaintiffs’ allegations that the

   Medical Clinics billed for illusory services that were not actually provided are “conclusory,”

   contending that GEICO has alleged no facts with particularity to support.

          Rule 9(b) requires that in alleging fraud, “a party must state with particularity the

   circumstances constituting fraud.” Fed. R. Civ. P. 9(b). For “RICO and fraud claims,

   GEICO     is   required   to   allege:   (1)   the   precise   statements,   documents,    or

   misrepresentations made; (2) the time, place, and person responsible for the statement;

   (3) the content and manner in which these statements mislead GEICO; and (4) what the

   defendants gained by the fraud.” Gov't Employees Ins. Co. v. KJ Chiropractic Ctr. LLC,

   2014 WL 12617566, at *3 (M.D. Fla. Mar. 6, 2014) (internal citation and brackets omitted).

   “Where multiple defendants are involved, the complaint must contain sufficient, specific

   allegations with respect to each defendant rather than lumping all defendants together.”

   Id.

          The Court finds Defendants’ “group pleading” argument unpersuasive because

   while “GEICO has lumped the Defendants together in certain portions of [the Complaint],

   this does not negate the fact that GEICO has still alleged specific instances of conduct

   sufficient to inform each Defendant of its individual role in the alleged scheme.” Id. To

   satisfy the requirements of Rule 9(b) at the pleading stage, GEICO “is required only to

   plausibly allege that each Defendant knowingly carried out their part in the alleged




                                                  20
Case 1:19-cv-21183-KMW Document 71 Entered on FLSD Docket 03/31/2020 Page 21 of 24



   scheme.” State Farm Mut. Auto. Ins. Co. v. Pointe Physical Therapy, LLC, 107 F. Supp.

   3d 772, 785 (E.D. Mich. 2015). Here, GEICO has pled facts, with specificity, informing

   each individual defendant of his or her contribution to the scheme. For instance, the

   Complaint alleges that Diaz-Pairol recruited Mas as a fake “medical director” so that he

   could operate “E-Z Medical as a vehicle to submit a massive amount of fraudulent PIP

   billing to GEICO and other insurers.” (Complaint at ¶¶ 54-72.) It also contains claim

   specific allegations of Diaz-Pairol directing the staff to engage in unlawful billing practices

   and to falsify patient examination results. For instance, it states that:

                 On February 11, 2017, two Insureds—JR and IZ were
                 involved in an automobile accident. In keeping with the fact
                 that JR and IZ were not seriously injured in the minor accident,
                 neither JR nor IZ visited any hospital following the accident.
                 To the extent that JR and IZ experienced any health problems
                 at all as a result of the minor accident, they were of low
                 severity. Even so, following purported initial examinations of
                 JR and IZ by or under the supervision of Mas on February 16,
                 2017, E-Z Medical and Mas—at the direction of Diaz-Pairol—
                 falsely reported that JR and IZ suffered from high levels of
                 pain in the cervical, thoracic, and lumbar spine, as well as both
                 shoulders, both elbows, and both wrist, and knees, and that
                 both parties “suffered an EMERGENCY MEDICAL
                 CONDITION, as a result of the accident. . . . “

   (Id. at ¶¶ 397, 402 (emphasis added).) Attached to the Complaint is Exhibit 1 14, a chart

   of the bills GEICO received from E-Z Medical for patients Diaz-Pairol had directed the

   staff to fraudulently diagnose as suffering from “virtually identical neck and back injuries.”

   (Id. at ¶ 399.) Bills 5744 and 5801 listed in Exhibit 1 correspond to JR and IZ’s initial

   examinations. (DE 1-1.) For both bills, E-Z Medical used CPT billing code 99204 and

   charged GEICO $350 for the service. Id.



    GEICO also provided charts of the bills it received from the other Medical Clinics.
   14

   Exhibits 2 and 4 correspond to Davila Medical and Westchester Medical, respectively.


                                                 21
Case 1:19-cv-21183-KMW Document 71 Entered on FLSD Docket 03/31/2020 Page 22 of 24



          As to Mas, Plaintiffs have alleged that he accepted compensation from Diaz-Pairol

   and agreed to falsely represent to the Florida Agency for Health Care Administration,

   patients, and PIP insurers that he was E-Z Medical’s legitimate medical director. Id.

   Moreover, the detailed allegations of unlawful medical services and fraudulent billing

   practices by Mas and other staff “demonstrate that E-Z Medical was operated without a

   legitimate medical director,” and Mas’s neglect of his statutory duties under the Clinic Act.

   (Complaint at ¶¶ 182-190.) Plaintiffs have also pled claim specific allegations of Mas

   falsifying patient examination results, and fraudulently misrepresenting himself as

   supervisor or treater of medical services in billing statements. For instance, GEICO has

   alleged:

                 On March 23, 2017, E-Z Medical, Diaz-Pairol, and Mas falsely
                 represented that Mas legitimately supervised R. Hernandez in
                 performing at least one patient examination at E-Z Medical,
                 which then was billed to GEICO. In fact, Mas could not
                 legitimately have supervised R. Hernandez considering that –
                 on that same day – Mas purported to personally perform, or
                 at least supervise: (a) six patient examinations; and (b) at
                 least 72 additional physical therapy services, which were
                 provided to patients at five different locations, and all of which
                 were billed to GEICO. In all, GEICO received billing for at
                 least 20 hours of services that Mas purported to personally
                 perform, or at least legitimately supervise, on March 23, 2017.

   (Id. at ¶ 137 (emphasis added).) Exhibit 1 lists the bills that GEICO received for medical

   services that “Mas falsely purported to personally perform or directly supervise.” (Id. at ¶

   448, DE1-1.) Bill 6265 corresponds to the March 23, 2017 patient examination, and

   Exhibit 1 shows that GEICO was charged $350 for the service. (DE 1-1.)

          As to Hernandez, Fernandez, and Rodriguez, Plaintiffs have pled claim specific

   examples of their performance of medical services without the requisite licenses or

   supervision. (Id. at ¶¶ 120-190.) For instance, GEICO has alleged:



                                                22
Case 1:19-cv-21183-KMW Document 71 Entered on FLSD Docket 03/31/2020 Page 23 of 24



                 On or about April 29, 2016, the E-Z Medical Defendants billed
                 GEICO for physical therapy services that were provided
                 through E-Z Medical to an Insured named LF on April 15,
                 2016. The HCFA-1500 form falsely represented that Mas
                 performed, or at least directly supervised, the pertinent
                 physical therapy services, and the E-Z Medical Defendants
                 deliberately omitted reference to Y. Rodriguez from the
                 HCFA-1500 form. However, the underlying physical therapy
                 notes were signed by Y. Rodriguez, in keeping with the fact
                 that the pertinent services were performed – to the extent that
                 they were performed at all – by Y. Rodriguez, without any
                 legitimate supervision by Mas.

   (Id. at ¶ 178. (emphasis added).) Exhibit 1 identifies bills for the services performed by

   Hernandez, Fernandez, Rodriguez and that were ineligible for PIP reimbursement. (Id.

   at ¶ 448; DE 1-1.) For instance, bill number 2735 corresponds to the physical therapy

   service that Rodriguez performed on April 15, 2016. (DE 1-1.) Exhibit 1 shows that E-Z

   Medical billed GEICO $120 for the service. Id. The Complaint also contains similar

   pleadings that inform, with specificity, each individual defendant at Davila Medical and

   Westchester Medical of his or her role in the scheme. (Complaint at ¶¶ 191-231, 277-

   321, 457-585, 715-860; DE 1-2; DE 1-4.) Accordingly, the Complaint satisfies the Rule

   9(b) requirement because “[e]ach of the Defendants is on fair notice of what it is they are

   alleged to have done for their part in carrying out the alleged fraudulent scheme to obtain

   payment for medically unnecessary services and tests.” Pointe Physical Therapy, LLC,

   107 F. Supp. 3d at 785; State Farm Mut. Auto. Ins. Co. v. Universal Health Grp., Inc.,

   2014 WL 5427170 (E.D. Mich. Oct. 24, 2014).

          The Court also finds that Plaintiffs have sufficiently alleged that Defendants billed

   for illusory services that were never actually performed. The Complaint alleges several

   claim specific instances for each Medical Clinic where Defendants billed GEICO for

   patient examinations under CPT codes 99203 and 99204—thereby representing that the



                                               23
Case 1:19-cv-21183-KMW Document 71 Entered on FLSD Docket 03/31/2020 Page 24 of 24



   examinations involved “detailed” or “comprehensive” evaluation of the insureds’

   musculoskeletal systems—when in fact, these evaluations were never conducted. (Id. at

   ¶¶ 353-412, 478-541, 740-816.) For instance, GEICO has alleged:

                  On January 26, 2017, E-Z Medical, Diaz-Parol, and Mas billed
                  GEICO under CPT code 99204 for an initial examination that
                  Mas purported to perform or supervise on an Insured named
                  MF, and thereby represented that they had provided a
                  “comprehensive” physical examination to MF. However, Mas
                  did not document findings with respect to at least eight of the
                  Insured’s organ systems, nor did he document a “complete
                  examination of the Insured’s musculoskeletal systems or any
                  of the Insured’s other organ systems.

   (Id. at ¶ 372 (emphasis added).) Bill number 5426 corresponds to this examination, and

   Exhibit 1 shows that GEICO was charged $350 for the service. (DE 1-1.) The Court finds

   these detailed allegations sufficient to satisfy the particularity requirement of Rule 9(b).

   Accordingly, the motion to dismiss is denied as to Defendants’ challenge to the Complaint

   under Rule 9(b).

      IV.      CONCLUSION

            For the reasons stated above, it is ORDERED AND ADJUDGED that Defendants’

   motion to dismiss (DE 32) is DENIED.

            DONE AND ORDERED in chambers in Miami, Florida, this 31st day of March,

   2020.




                                                24
